Citation Nr: 0942027	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-31 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date prior to October 17, 2002 
for the award of a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

In May 2007, the Veteran submitted a claim for entitlement to 
an effective date prior to October 17, 2002 for the grant of 
a 70 percent evaluation for his service-connected 
posttraumatic stress disorder.  This claim has not yet been 
adjudicated by the RO, and is therefore referred to the RO 
for appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the Veteran's original September 
2008 substantive appeal, he did not request a Board hearing.  
However, in September 2009, the Veteran submitted a statement 
on a VA Form 9 which reflects his desire for a hearing before 
the Board at a local VA office.  Due process requires the 
Veteran be provided with a hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.703 (2009).  
Thus, this case must be returned to the RO so that a hearing 
may be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO must contact the Veteran and his 
representative to clarify what type of 
hearing he requested, to include a Travel 
Board hearing at the RO or a 
videoconference hearing.  Thereafter, the 
RO must place the Veteran's name on the 
docket for a hearing before the Board, 
according to the date of his September 
2009 request for such a hearing.  The 
Veteran must be provided proper notice of 
the date and time of the scheduled hearing 
and the notification must be documented in 
the claims file.  If the Veteran no longer 
desires the requested hearing, a signed 
writing to that effect must be placed in 
the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



